 DECISIONS OF NATIONAL LABOR RELATIONS BOARDType Rite Ribbon Mfg. Co., Inc. and Truck DriversLocal Union 807, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen andHelpers of America and Local 106, Internation-al Production, Service and Sales EmployeesUnion, Party to the Contract. Case 29-CA-9112September 30, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS JENKINS AND HUNTEROn February 12, 1982, Administrative LawJudge James F. Morton issued the attached Deci-sion in this proceeding. Thereafter, Respondent andthe Party to the Contract filed exceptions and sup-porting briefs, and the General Counsel filed excep-tions and a letter in lieu of a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions, briefs,and letter, and has decided to affirm the rulings,findings,' and conclusions2of the AdministrativeLaw Judge and to adopt his recommended Order,as modified herein.3' Respondent and the Party to the Contract have excepted to certaincredibility findings made by the Administrative Law Judge. It is theBoard's established policy not to overrule an administrative law judge'sresolutions with respect to credibility unless the clear preponderance ofall of the relevant evidence convinces us that the resolutions are incor-rect Standard Dry Wall Products, Inc., 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and findno basis for reversing his findings.The Administrative Law Judge referred to "Local 107" in sec. Il,A,par. 4, sentence 1, and sec. 11,8, par. 3, sentence 10, of his Decision. It isclear from the context that he meant to refer to Local 807. We herebycorrect these inadvertent errors accordingly.2 We find it unnecessary to pass on the General Counsel's exceptionsto the Administrative Law Judge's dismissal of the 8(a)(3) allegations inthe complaint because the remedy here granted would not be affected byfindings of 8(a)3) misconduct, in addition to the present findings of8(a)(l) and (2) misconduct.Chairman Van de Water would affirm the Administrative Law Judge'sDecision, including his finding, citing Pennco, Inc., 212 NLRB 677 (1974),that an 8(a)3) allegation is not viable because the underlying unfair laborpractice charge did not allude to Sec. 8(aX3) He notes that Pennco, inwhich Member Jenkins participated, has been adopted by the Board inRed Food Store, 252 NLRB 116 (1980) (Pennco was cited and elaboratedupon by the Administrative Law Judge), in which Member Jenkins alsoparticipated. Chairman Van de Water refuses to weaken this precedentindirectly by declining to pass upon an exception to the AdministrativeLaw Judge's Decision.3 The Administrative Law Judge, citing Presbyterian Community Hospi-tal, 230 NLRB 599 (1977), recommended that the Board issue a broadcease-and-desist order. We note that Presbyterian issued prior to IlsckmottFoods. Inc., 242 NLRB 1357 (1979). We have considered this case in lightof the standards set forth in Hickmott Foods, and have concluded that anarrow remedial order is appropriate here. We shall modify the Adminis-trative Law Judge's recommended Order and notice accordingly. Weshall also conform the notice with the recommended Order by including264 NLRB No. 87ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Type Rite Ribbon Mfg. Co., Inc., Long IslandCity, New York, its officers, agents, successors,and assigns, shall take the action set forth in thesaid recommended Order, as so modified:1. Substitute the following for paragraph l(c):"(c) In any like or related manner interferingwith, restraining, or coercing its employees in theexercise of the rights guaranteed them in Section 7of the Act, except to the extent that such rightsmay be affected by an agreement requiring mem-bership in a labor organization as a condition ofemployment as authorized in Section 8(a)(3) of theAct."2. Substitute the attached notice for that of theAdministrative Law Judge.par. 2(a), which the Administrative Law Judge inadvertently omittedfrom his notice.The Administrative Law Judge recommended that we rescind Local106's Certification of Representative issued in 1978. However. we notethat Type Rite is the only Respondent in this proceeding, and that in anyevent the Order herein effects the same result practically speaking aswould be achieved by rescinding Local 106's certification. For these rea-sons, we decline to adopt this portion of the Administrative Law Judge'sproposed remedy.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAl LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT recognize Local 106, Interna-tional Production, Service and Sales Employ-ees Union, or any successor thereto, as the ex-clusive representative of our production, main-tenance, shipping, and receiving employeesemployed at our Long Island City plant fordealing with us with respect to rates of pay,wages, hours of employment, or other termsand conditions of employment, unless and untilLocal 106 shall be certified by the NationalLabor Relations Board after having demon-strated its exclusive majority representativestatus pursuant to a Board-conducted electionamong our employees in the appropriate unit.WE WILL NOT give effect to our collective-bargaining agreement of July 30, 1981, withLocal 106, to any extension, renewal, modifi-cation, or supplement thereof, or to any super-seding collective-bargaining agreement with650 TYPE RITE RIBBON MFG. CO.Local 106; we are not required, however, tovary those wages, hours, seniority, or othersubstantive terms of employment establishedunder such agreement.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem in Section 7 of the Act.WE WII.L withdraw and withhold all recog-nition from Local 106 as the exclusive bargain-ing representative of our above-mentioned em-ployees for the purpose of dealing with usconcerning grievances, labor disputes, wages,rates of pay, hours of employment, or otherconditions of employment, unless and untilLocal 106 demonstrates its exclusive majoritystatus pursuant to a Board-conducted electionamong our employees.WE WILl. reimburse our employees formoneys deducted since August 1, 1981, fromtheir earnings for initiation fees, dues, assess-ments, or other obligations of membership inLocal 106, with interest.TYPE RITE RIBBON MFG. CO., INC.DECISIONSTArTEMENT OF THE CASEJAMES F. MORTON, Administrative Law Judge: OnAugust 20, 1981, Truck Drivers Local Union 807, Inter-national Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America (herein called Local807), filed the unfair labor practice charge in this caseagainst Type Rite Ribbon Mfg. Co., Inc. (herein calledRespondent), contending that it had engaged in unfairlabor practices within the meaning of Section 8(a)(l) and(2) of the National Labor Relations Act, as amended(herein called the Act). On October 6, 1981, the com-plaint issued in this case alleging that Respondent hadviolated Section 8(a)(1), (2), and (3) of the Act. In partic-ular, the complaint alleges, inter alia, that Respondenthad interrogated employees concerning their union activ-ities in violation of Section 8(a)(l) of the Act; that it hadentered into a renewal collective-bargaining agreementwith Local 106, International Production, Service andSales Employees Union (herein called Local 106) despitethe fact that Respondent knew that Local 106 did notthen represent a majority of the employees covered bythat contract and that Respondent thereby violated Sec-tion 8(a)(1) and (2) of the Act; and that Respondent, byhaving included a union-security clause in that contract,violated Section 8(a)(1) and (3) of the Act.At the hearing, I granted the General Counsel'smotion to withdraw the complaint allegation that Re-spondent had interrogated its employees in violation ofSection 8(a)(1). Respondent's answer placed in issue theremaining alleged unfair labor practices. The hearing washeld before me on November 2 and 3, 1981, in Brooklyn,New York. After the close of the hearing, I wrote re-spective counsel for their views as to whether the 8(a)(3)allegation of the complaint could stand since the under-lying unfair labor practice charge alluded to only Section8(a)(1) and (2) of the Act. Counsel for the GeneralCounsel responded that it could. I disagree as, in myview, the definitive case law is to the contrary. I Accord-ingly, I now strike the complaint allegation involvingSection 8(a)(3). That ruling does not preclude effectivelyremedying conduct which would also violate Section8(a)(1).Upon the entire record and my observation of the de-meanor of the witnesses, and after careful considerationof the oral argument made at the hearing and of thebriefs filed after the hearing by the General Counsel, byLocal 807, and by Respondent, I make the following:FINDINGS OF FACT1. JURISDICTIONBased upon the pleadings and the stipulations receivedat the hearing, I find that Respondent is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act and that Local 807 is a labor orga-nization as defined in Section 2(5) of the Act, as is Local106.11. THE At LEGED UNFAIR LABOR PRACTICESA. The Relevant EvidenceRespondent manufactures typewriter ribbons and relat-ed products in its factory in Long Island City, NewYork. In 1978 Local 106 was certified by the Board asthe exclusive collective-bargaining representative of allof Respondent's production, maintenance, and shippingand receiving employees. Local 106 and Respondentthen entered into a collective-bargaining agreement ef-fective until July 31, 1981, which covered that group ofemployees. On April 27, 1981 (all dates hereafter are for1981 unless otherwise noted), Local 106 gave Respond-ent written notice that that contract would terminate onJuly 31 and advised Respondent that it desired to meetwith Respondent to negotiate a renewal contract. OnJune 3, Local 106 mailed a letter to Respondent, whichcontained its renewal contract demands.On June 5, Local 807 filed a petition, Case 29-RC-5448, with Region 29 of the Board for an election amongRespondent's production and maintenance employees.On that same date, Local 807 wrote Respondent to statethat it represented a majority of Respondent's productionand maintenance employees, that it requested recognitionas exclusive bargaining representative of those employ-ees, and that it desired to negotiate a contract. No evi-dence was offered to show that Respondent answeredthat letter.On June 16, Region 29 dismissed Local 807's petitionin Case 29-RC-5448 on the ground that it had been filedI See Pennco. Inc., 212 NLRB 677 (1974). The General Counsel citedPresbyterian Community Hospital, 230 NLRB 599 (1977), but there theBoard noted that no exceptions were filed respecting the 8(a)3) recom-mendation.651 DECISIONS OF NATIONAL LABOR RELATIONS BOARDduring the last 60 days of Local 106's contract. Local807 then, in an effort to block negotiations for a renewalcontract, had its attorney draw up the statement set outbelow with signature lines underneath it. A Local 807representative gave that paper to one of the unit employ-ees who also was Local 106's steward. On June 19, thatemployee signed the first signature line on that sheet andhe then obtained the signatures of 44 other employees.By June 22, 45 of the 67 employees then in the unit hadsigned that sheet. The following statement was typewrit-ten at the top of that sheet:We the undersigned employees of Type RiteRibbon Mfg. Co., Inc. ("Type Rite"), currently rep-resented by Local 106, International Production,Service & Sales Employees Union ("Local 106")hereby advise, the management of Type Rite thatwe don't wish to continue being represented byLocal 106 and demand, in accordance with ourrights, under the National Labor Relations Act, asamended, that Type Rite and Local 106 not enterinto negotiations with 106 for a successor laboragreement and that Type Rite not continue to rec-ognize Local 106 as our bargaining representativeafter the expiration of our current labor agreement.A copy of this petition is being directed to Local106 and has the object of giving both the Type Riteand Local 106 notification of the expressed desiresof the Type Rite employees that they don't desireany negotiations, arrangements, agreements or un-derstanding regarding our terms and conditions ofemployment to be reached between Type Rite andLocal 106 until there is an election by the NationalLabor Relations Board certifying our bargainingrepresentative.On June 22, a Local 107 representative delivered toRespondent a copy of that statement signed by the 45employees. The statement was not itself dated. On June22, Local 807's attorney mailed another copy of thatsigned statement to Respondent, together with a letter onthat date, whereby he referred to the enclosure as a peti-tion which directed Respondent not to engage in any ne-gotiations towards a successor contract. Respondent doesnot question the authenticity of the employees' signatureson that document and I find that the signatures are valid.While Respondent concedes having received the state-ment containing 45 signatures, it disputes the GeneralCounsel's claim that a second signature sheet, with 8names thereon, was ever given to it. As the evidence of-fered thereon by the General Counsel respecting thatsecond signature page was confused and contradictory inpart, I find that the General Counsel has failed to estab-lish that Respondent received the second signaturesheet. 2' The General Counsel's witness, in a prehearing affidavit, had ex-pressed doubt that the second page was sent Respondent. Further, theoriginal of that second page was located late in the hearing, separatedfrom the original of the first sheet, which was received in evidence earli-er. In any event, the second sheet contained four valid additional employ-ee signatures. A fifth was a repetition of one that appeared on the firstpage and three other signatures did not correspond to any on the em-ployee roster in evidence.Notwithstanding the receipt of the statement signed by45 unit employees that they did not want Respondent tonegotiate a renewal contract with Local 106, Respondentand Local 106 scheduled a negotiating session for July 3.Joseph Lovell, Local 106's secretary-treasurer, arrived atRespondent's plant that day and brought the Local 106steward and its assistant steward to the front officewhere they met Respondent's president and also its laborcounsel. Respondent's attorney told Lovell that Re-spondent "had a problem" and he held up a copy of thestatement signed by the 45 unit employees. Lovell testi-fied that he knew what that statement was and that hewas not concerned with it. He asked for and receivedpermission to meet with the unit employees in the lunch-room that day.The meeting with the employees was loud and disor-derly. No representative of Respondent was present.Lovell told the employees that the Labor Board had dis-missed Local 807's petition because it had been filed atthe wrong time. He also told them that Local 106 hadthe right to negotiate a contract and that it would do sowith or without an employee committee to help him.The testimony indicates that Lovell was not blunt in hisdiscussion with the employees. Rather, it appears that heexplained the principle of contract bar to them and triedto calm down the employees. Local 106's steward testi-fied that he and most of the employees reluctantly wentalong with Lovell's request that they designate a com-mittee to accompany him to the front office. The stew-ard and the assistant steward were so named. Lovellasked the employees if they had any further contractproposals to make and they indicated they had none.There was no discussion at the meeting of the statementsigned on June 19 by 45 employees. Rather, the only"petition" discussed was the representation case petitionwhich Local 807 had filed and which Region 29 had dis-missed. As Lovell left that meeting, four employees ex-pressly told him that, regardless of what he had said,they did not want Local 106 to represent them.Lovell, again accompanied by the Local 106 stewardand assistant steward, left the lunchroom and went backto the front office to meet with Respondent's presidentand attorney. Lovell told them that "the petition wasthrown out" and that he was there with the stewards tostart negotiating. Lovell testified at the hearing that heused the word "petition" to refer only to the representa-tion case petition that had been filed by Local 807 inCase 29-RC-5448. The remainder of that July 3 sessionwas spent in reviewing the renewal contract proposalsthat Local 106 had sent Respondent in April. Respond-ent's labor counsel asked the Local 106 stewards if theywent along with the discussion and they answered in theaffirmative. It appears that they did not otherwise makeany statement at that meeting. Respondent and Local 106ended the meeting after arranging to meet again.When Local 106 met again with Respondent in mid-July, Respondent's labor counsel advised Lovell that Re-spondent was aware "that there is some kind of turmoilin the shop [that] the people don't feel that [Local 807]are not going to represent them ...that the people be-lieve the [representation] petition filed by [Local 807] is652 TYPE RITE RIBBON MFG. CO.still a good petition." There were no contract negotia-tions at that meeting. Lovell then went back to his officeand made copies of the letter by which Region 29 haddismissed Local 807's petition. He returned to the plantand distributed copies of that letter to everyone in theunit.Also in mid-July, Respondent had sought assurancefrom Lovell that the Local 106 constitution permittedhim to enter into a binding contract with Respondentwithout having to submit it to a ratification vote by theunit employees. On July 16, Lovell sent Respondent acopy of Local 106's constitution and, in the letter whichaccompanied it, Lovell wrote that the constitution wasmute on the subject of contract ratification by members.About this same time, Lovell tried without success totalk to his stewards by phone while they were at workand it appears that they ignored the paging system usedby Respondent's office personnel to call them to the tele-phone to speak with Lovell.On July 28, Lovell met with Respondent. He was notaccompanied by any of the unit employees. In a 2-hournegotiating session, agreement was reached on a renewal3-year contract with provisions for a 50-cent-an-hourwage increase each year, two additional holidays, in-creased fringe benefits, a union-security clause, and dues-checkoff arrangements. That contract was signed on July30 and is effective from August 1, 1981, to July 31, 1984.The unit employees were not afforded a ratification vote;they had ratified the initial contract, i.e., the 1978-81agreement. The renewal contract has been put intoeffect. The wage increases provided for therein havebeen granted; dues deducted for Local 106 have beenplaced in escrow.On August 3, Local 807 filed another representationcase petition, Case 29-RC-5499. That petition was dis-missed on August 18 as the renewal contract constituteda bar.B. AnalysisWhile there may not be harmony in the legal princi-ples applicable to this case, the principles themselves areclear. Thus, an employer may assert contract bar todefeat an effort by an outside union to challenge an in-cumbent union's status during the last 60 days of a col-lective-bargaining agreement but that same employercould not then lawfully negotiate a renewal contract ifthe incumbent lacks majority support and the employeris aware of that fact.3In essence, Respondent sought inthe insulated period of its contract with Local 106 toavail itself of the opportunity for stability, which is thepurpose of the contract-bar rule, and to avoid the pros-pect of being found guilty of assisting Local 106. In thecircumstances of this case, it was faced with an impossi-ble task thereon, as discussed below.The issues presented are (1) whether Local 106 lackedmajority status when it negotiated a renewal contractwith Respondent and (2) if so, whether Respondent wasaware that Local 106 did not have majority support.I Campus Housekeeping. Inc.. 252 NLRB 485 (1980); Clark EquipmentCompany, 249 NLRB 660 (1980); General Fibre Box Company. Division ofLongview Fibre Company, 219 NLRB 569 (1975).Weighing the relevant evidence on the question of Local106's majority status, there are several factors, pro andcon, to be considered. Of course, the statement signed onJune 19 by about two-thirds of the unit employeeswhereby they expressly disavowed Local 106 is strongevidence that Local 106 lost its representative status. Tocounter that evidence, Respondent observes that Local106 had been certified as majority representative by theBoard and that the Board has dismissed Local 807's chal-lenge thereto. Respondent notes too that the unit em-ployees expressly authorized two of their group to par-ticipate as committeemen in the renewal contract negoti-ations. I am not persuaded by Respondent's contentionson this point. Its first contention essentially is a relianceon the legal presumption of majority status arising out ofLocal 106's certification; I conclude that the statementsigned by the 45 employees in June 1981 disavowingLocal 106 has effectively overcome that presumption.Respecting the fact that the unit employees had designat-ed the Local 106 stewards to accompany Lovell in thecontract negotiations, I note that the designation cameabout only after Lovell had told them that he intendedto negotiate with or without their support. In that con-text, no evidentiary weight can be given to that designa-tion. I find that, when Respondent negotiated a renewalcontract with Local 106, Local 106 was not the majorityrepresentative.The next question is whether Respondent was awareof Local 106's loss of majority status. Clearly it knew onJune 22 that the great majority of the unit employees didnot want Local 106 as their representative for purposesof negotiating a renewal contract. Notwithstanding thatfact, Respondent met with Local 106 on July 3 to negoti-ate a renewal contract. At the outset of that meeting, itsought to delegate to Local 106's secretary-treasurer theresolution of the problem Respondent faced in dealingwith Local 106 in the face of the statement signed by 45employees opposed to Local 106. Respondent asserts thatit accepted Lovell's statement, after having met with theunit employees, that he was there to negotiate a contract,and thereby had a good-faith belief that the employeeshad so authorized Local 106. Respondent further notesthat the Local 106 stewards, one of whom was the mostactive supporter for Local 807, answered in the affirma-tive when they were asked if they accepted Lovell'scomment. In effect, Respondent urges that the evidenceestablishes that Lovell's remarks, and the stewards as-sents thereto, misled Respondent into thinking that the45 employees had rescinded their signed statementagainst Local 106. 1 find no merit in that contention. It isunlikely that Respondent would accept as an objectivefact a matter asserted by Local 106 which is so much inLocal 106's interest and so contrary to a demonstratedfact. It is even more unlikely that Respondent was somisled when viewed in context with the fact that Re-spondent expressed further doubts at a later date when itvoiced concern that the employees, in effect, still wantedLocal 107. Its contention loses all substance when con-sidered in the light of its own insistence that Local 106prove to it that it need not have the renewal contractratified and in light also of the obvious unwillingness of653 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Local 106 stewards to answer the paging calls placedat Lovell's request and of their absence at the short ses-sion on July 28 when the substantive negotiations wereheld and concluded in a 2-hour meeting.4On the totalityof the evidence I find that Respondent at all times wasaware in July 1981 that Local 106 lacked majority status.CONCLUSIONS OF LAW1. By having negotiated with Local 106 on and sinceJuly 3, 1981, for a renewal contract and by having en-tered into a renewal contract and by having deductedunion dues and initiation fees pursuant to applicable pro-visions of that renewal contract, Respondent has violatedSection 8(a)(l) and (2) of the Act.2. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.3. Respondent cannot be found to have violated Sec-tion 8(a)(3) of the Act as the underlying unfair laborpractice charge does not authorize the General Counselto proceed on that subsection of the Act.THE REMEDYShould the Board adopt the recommendation herein, itshould also vacate Local 106's Certification of Repre-sentative issued in 1978.Respondent should cease giving effect to its renewalcontract with Local 106 but should not be required toabandon or vary any wage, hour, seniority, or other sub-stantive term of employment which it may have estab-lished under that renewal contract.Respondent should also reimburse its employees withmoneys deducted from the wages of their employees asunion dues or initiation fees pursuant to the provisions ofthe renewal contract and pay them interest thereon inaccordance with the Board's decisions in F: W Wool-worth Company, 90 NLRB 289 (1950), Isis Plumbing &Heating Co., 138 NLRB 716 (1962), and Florida SteelCorporation, 231 NLRB 651 (1977).In addition, I recommend that Respondent be orderedto take the other remedial steps provided below.I further recommend that a broad cease-and-desistorder issue as the Board has noted that such remedy isappropriate where the infringement on employees' rightswas based on contractual provisions.5Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:4 The instant case is distinguishable from the case relied on by Re-spondent, i.e., General Fibre Box, supra, where the individual who op-posed the incumbent initially had later actively participated in the negoti-ations and helped present 30 proposals based on the desires of the em-ployees. Clark Equipment Company. supra, also relied on by Respondent,is readily distinguishable factually from the instant case.s See Presbyterian Community Hospital, supra at fn. 1. While that caserefers to the contractual violation as one involving Sec. 8(a)(3) of theAct, I do not view that specific finding of a violation of Sec. 8(a)(3) as arequirement for the broad remedial order. Rather, it seems clear to methat the Board was referring to the seriousness of the violation itself.ORDER6The Respondent, Type Rite Ribbon Mfg. Co., Inc.,Long Island City, New York, its officers, agents, succes-sors, and assigns, shall:1. Cease and desist from:(a) Recognizing Local 106, International Production,Service and Sales Employees Union, as the exclusiverepresentative of all production, maintenance, shippingand receiving employees employed by Respondent at itsLong Island City, New York, plant for the purpose ofdealing with Respondent concerning grievances, labordisputes, wages, rates of pay, hours of employment, orother conditions of employment, unless and until Local106 shall have demonstrated its exclusive majority statuspursuant to a Board-conducted election among those em-ployees.(b) Giving effect to the collective-bargaining agree-ment, dated July 3, 1981, or to any extension, renewal,or modification thereof; provided, however, that nothingherein shall be deemed to require Respondent to vary orabandon any wage, hour, seniority, or other substantiveterm of employment established under such agreement.(c) In any other manner interfering with, restraining,or coercing its employees in the exercise of the rightsguaranteed in Section 7 of the Act, except to the extentthat such rights may be affected by an agreement requir-ing membership in a labor organization as a condition ofemployment as authorized in Section 8(a)(3) of the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Withdraw and withhold all recognition from Local106 as the exclusive bargaining representative of thoseemployees for the purpose of dealing with Respondentconcerning grievances, labor disputes, wages, rates ofpay, hours of employment, or other conditions of em-ployment, unless and until the said labor organizationshall have demonstrated its exclusive majority status pur-suant to a Board-conducted election among those em-ployees.(b) Post at its Long Island City plant copies of the at-tached notice marked "Appendix."7Copies of saidnotice, on forms provided by the Regional Director forRegion 29, after being duly signed by its authorized rep-resentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to its employees are customarilyposted. Reasonable steps shall be taken by Respondent toensure that such notices are not altered, defaced, or cov-ered by any other material.6 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.7 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."654 TYPE RITE RIBBON MFG. CO.655(c) Reimburse those employees for all moneys deduct- subsection (c) above, and to distributing those moneys toed since August 1, 1981, from their wages pursuant to them.the checkoff provisions of the contract covering them, (e) Notify the Regional Director for Region 29, intogether with interest thereon as set forth in the section writing, within 20 days from the date of this Order, whatentitled "The Remedy." steps Respondent has taken to comply therewith.(d) Preserve and, upon request, make available to the IT IS FURTHER ORDERED that the allegations of theBoard or its agents, for examination and copying, all complaint pertaining to Section 8(a)(3) of the Act be dis-records necessary and relevant to analyze and compute missed.the amounts of moneys to be paid the employees under